DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments and arguments filed on October 13, 2021 and IDS filing of August 20, 2021. Claims 1, 12, 11, and 15 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Objection of the specification: The objection of the specification is withdrawn.
Claim interpretation (not positively cited): The Applicant does not address the claim interpretation in the previous office action. As such, the claim interpretation is maintained.
Claim interpretation (optional language): The claim interpretation of claims 1, 2, 4, 8, 12, 14, 15, 16, 18, for including optional language, is withdrawn.
101: The Applicant’s amendments and arguments regarding 101 rejection have been fully considered but are not persuasive.
The Applicant argues that the claims limitations improve functioning of a POS by speeding sales transactions as such integrates the abstract idea into a practical application. The Examiner disagrees. The Applicant argues for an improvement to a 
Therefore, the 101 rejection is maintained.
112(a): The Applicant’s amendments and arguments regarding the 112 rejection have been fully considered and are persuasive. The 112(a) rejection of claims 1-20 is withdrawn.
103: The Applicant’s amendments and arguments regarding 103 rejection have been fully considered but are not persuasive.
The Applicant argues that the amended limitations overcome the cited references. The Applicant argues that Rule does not teach signatureless settlement and Denzer does not teach second information retrieval from a database. The Examiner disagrees. Denzer teaches signatureless settlement and as such modifies contactless payment features of Rule. Denzer also discloses in p. 3, lines 1-7 “the credit card service may merely compare the account number against a list of valid account numbers” which is equivalent to second information retrieved from a database. Furthermore, the Applicant’s arguments are moot in light of substantive amendments that necessitated an updated search and reconsideration of the claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Claim Interpretation – Not Positively Cited
Regarding claims 1, 2, 8, 12, 14, 15, and 16, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight: claims 1, 2, 8, 15 and 16: “signatureless settlement is permitted for the credit card”, claims 12 and 14: “signatureless settlement is permitted for the customer credit card”. (“A claim is only limited by positively recited elements...”MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-11 are directed to an apparatus, claims 12-14 are directed to another apparatus, and claims 15-20 are directed to a process.

Claims 1, 12 and 15 are directed to the abstract idea of contactless payment processing which is grouped under commercial or legal interactions subgrouping of organizing human activity. See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 15 recite “receive first information for user authentication of a credit card customer …”, “register second information …”, “receive third information that specifies the customer credit card …”, “transmit a response …”. Claim 12 recites “receive first information for user authentication for a credit card customer …”, “register second information register second information that specifies a customer credit card …”, “receive third information that specifies the customer credit card …”, “receive fourth information indicating a position …”, “transmit a response …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processor, a customer database, a customer terminal, a settlement apparatus represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a contactless payment using computer technology (e.g.: a processor, see FIG. 2, item 11, specification as filed page 9, second full paragraph). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1, 12, and 15 are not patent eligible.

As per dependent claims 2-9, 13-14, and 16-20, these claims further define the abstract idea noted in claims 1, 12, and 15. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-9, 13-14, and 16-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 10 and 11, the dependent claims recite the additional elements of a non-contact integrated circuit (IC) chip and a communication interface. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 14-17 are rejected under 35 U.S.C. 103 over US 20210004803 A1 (Rule) in view of CA 2567167 A1 (Denzer).

As per claims 1 and 15, Rule teaches, a processor configured to (FIG. 9, item 904, ¶ [0070]), 
receive first information for user authentication of a credit card customer from a customer terminal (¶ [0021] “the authentication credentials”), 
register, in an authentication table (FIG. 1D, item 150, ¶ [0034] “transaction data”), second information (FIG. 1D, item 150, ¶ [0034] “preauthorization 132) retrieved from a customer database (FIG. 1D, item 124, ¶ [0030] “store the preauthorization result 132 in the account data 124”) in response to receiving the first information (¶ [0021] “authenticated using the authentication credentials”) if the credit card customer is authenticated in the user authentication based on the first information (¶ [0021], [0033]) the second information specifying a credit card correlated to the credit card customer in the customer database (¶ [0030] “store the preauthorization result 132 in the account data 124 for the account associated with the contactless card”),
receive third information that specifies the credit card for credit card settlement from a settlement apparatus (FIG. 1D, item 103, ¶ [0034] “card data”).

Rule does not explicitly teach, however, Denzer teaches,
transmit a response to the settlement apparatus indicating signatureless settlement is permitted for the credit card (p. 3, lines 1-7 “the signature requirement may be waived”) when the registered second information in the authentication table specifies 
It would have been obvious before the effective file date to employ a waiver of credit card authorization signature requirement of Denzer in Rule. The motivation would be to improve transaction authorization speed by waiving signature requirement.

As per claims 2 and 16, combination of Rule and Denzer teach all the limitations of claims 1 and 15. Rule also teaches, receive fourth information indicating a position of the customer terminal (¶ [0015]), 
register the fourth information in association with the registered second information (¶ [0015]),
receive fifth information indicating a position of the settlement apparatus (¶ [0031]), 
when both the registered second information specifies the credit card and the registered fourth information corresponds with the received fifth information (¶ [0035]).

Denzer teaches, transmit the response to the settlement apparatus indicating signatureless settlement is permitted for the credit card (p. 3, lines 1-7).

It would have been obvious before the effective file date to employ a waiver of credit card authorization signature requirement of Denzer in Rule. The motivation would be to improve transaction authorization speed by waiving signature requirement.

As per claims 3 and 17, combination of Rule and Denzer teach all the limitations of claims 1-2 and 15-16. Rule also teaches, 
determine whether the position indicated by the fourth information is within a predetermined range from the position indicated by the fifth information (¶ [0035]).

As per claim 10, combination of Rule and Denzer teach all the limitations of claim 1. Rule also teaches, wherein credit card includes a non-contact integrated circuit (IC) chip (¶ [0020]).

As per claim 11, combination of Rule and Denzer teach all the limitations of claim 1. Rule also teaches, a communication interface configured to communicatively connect to the customer terminal and the settlement apparatus (FIG. 1, item 105-1, ¶ [0020]).

As per claim 12, Rule teaches, 
a processor configured to (FIG. 9, item 904, ¶ [0070]),
receive first information for user authentication for a credit card customer from a customer terminal (FIG. 9, item 904, ¶ [0070]),
register, in an authentication table (FIG. 1D, item 150, ¶ [0034]), second information (FIG. 1D, item 150, ¶ [0034]) retrieved from a customer database (FIG. 1D, item 124, ¶ [0030]) in response to receiving the first information (¶ [0021]) if the credit card customer is authenticated by the user authentication based on the first information (¶ [0021], [0033]), the second information specifying a credit card correlated to the credit card customer in the customer database (¶ [0030]),

receive fourth information indicating a position of the customer terminal and fifth information indicating a position of the settlement apparatus (¶ [0034]).
if both the registered second information in the authentication table (FIG. 1D, item 150, ¶ [0034]) specifies the customer credit card and the position indicated by the fourth information is within a predetermined range of the position indicated by the fifth information (¶ [0035]).

Rule does not explicitly teach, however, Denzer teaches, 
transmit a response to the settlement apparatus indicating signatureless settlement is permitted for the customer credit card (p. 3, lines 1-7).
It would have been obvious before the effective file date to employ a waiver of credit card authorization signature requirement of Denzer in Rule. The motivation would be to improve transaction authorization speed by waiving signature requirement.

As per claim 14, combination of Rule and Denzer teach all the limitaitons of claim 12. Rule also teaches, even when an upper transaction limit for signatureless settlement is exceeded (¶ [0024]),

Denzer teaches, 

It would have been obvious before the effective file date to employ a waiver of credit card authorization signature requirement of Denzer in Rule. The motivation would be to improve transaction authorization speed by waiving signature requirement.

Claims 4-6, 13, 18, and 19 are rejected under 35 U.S.C. 103 over Rule in view of Denzer in further view of US 20180285870 A1 (Ulrich).

As per claims 4 and 18, combination of Rule and Denzer teach all the limitations of claims 1 and 15. Rule also teaches, 
register sixth information indicating an approval date and time in association with the registered second information (¶ [0030]).

Rule does not explicitly teach, however, Ulrich teaches, 
delete the registered second information if a predetermined time period has elapsed from the approval date and time indicated by the sixth information (¶ [0062]).
It would have been obvious before the effective file date to employ a deletion of card information of Ulrich in Rule. The motivation would be to improve fraud prevention by removing authorization data associated with the transaction upon preset time limits.

As per claim 5, combination of Rule, Denzer, and Ulrich teach all the limitations of claims 1 and 4. Rule also teaches,
obtain a current date and time to determine whether the predetermined time period has elapsed from the approval data and time (¶ [0024], [0032]).

As per claims 6 and 19, combination of Rule, Denzer, and Ulrich teach all the limitations of claims 1, 4 and 15, 18. Rule also teaches, 
receive seventh information for setting the predetermined time period (¶ [0032]),
register the seventh information in association with the registered second information (¶ [0032]).

As per claim 13, combination of Rule and Denzer teach all the limitations of claim 12. Rule also teaches,
register sixth information indicating an approval date and time in association with the registered second information (¶ [0030]),
receive seventh information for setting a predetermined time period (¶ [0032]),

Rule does not explicitly teach, however, Ulrich teaches 
delete the registered second information if the predetermined time period set based on the seventh information has elapsed from the approval date and time indicated by the sixth information (¶ [0062]).



Claims 7-8 and 20 are rejected under 35 U.S.C. 103 over Rule in view of Denzer in view of Ulrich in further view of US 20150348029 A1 (Van OS).

As per claims 7 and 20, combination of Rule, Denzer, and Ulrich teach all the limitations of claims 1, 4 and 15, 18. Rule does not explicitly teach, however, Van OS teaches, 
receive eighth information setting a number of times that the signatureless settlement can be permitted within the predetermined time period (¶ [0275]),
register the eighth information in association with the registered second information (¶ [0275])
determine whether the number of times set based on the eight information has been exceeded (¶ [0275]).
It would have been obvious before the effective file date to employ contactless payment of Van Os in Rule. The motivation would be to improve fraud prevention by limiting the payment transaction to the single action within the provided time period that prevent multiple payments with subsequent actions and outside the allotted time period.

As per claim 8, combination of Rule, Denzer, Ulrich, and Van OS teach all the limitations of claims 1, 4, and 7. Rule does not explicitly teach, however, Van OS teaches, 
transmit the response to the settlement apparatus indicating signatureless settlement is permitted for the credit card only when both the predetermined time period has not elapsed and the number of times has not been exceeded (¶ [0275]).
It would have been obvious before the effective file date to employ contactless payment of Van Os in Rule. The motivation would be to improve fraud prevention by limiting the payment transaction to the single action within the provided time period that prevent multiple payments with subsequent actions and outside the allotted time period.

Claim 9 are rejected under 35 U.S.C. 103 over Rule in view of Denzer in view of Ulrich in view of Van OS in further view of US 20140244505 A1 (Kim).

As per claim 9, combination of Rule, Denzer, Ulrich, and Van OS teach all the limitations of claims 1, 4, and 7. Rule does not explicitly teach, however, Kim teaches,
delete the registered second information if the number of times has been exceeded (¶ [0091]).
It would have been obvious before the effective file date to employ a deletion of card information of Kim in Rule. The motivation would be to improve fraud prevention by removing authorization data associated with the transaction upon preset use limits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692